Appeal from orders, Family Court, Bronx County (Robert Torres, J.), entered on or about June 1, 1999, which denied appellant’s motion to vacate orders, entered on or about May 13, 1999 on her default, extending the placement of appellant’s children with the Commissioner of Social Services until March 8, 2000, unanimously dismissed as moot, without costs.
The orders extending the placement of appellant’s children with the Commissioner of Social Services, which appellant seeks to vacate on this appeal, expired by their terms on March *2008, 2000, rendering the appeal moot (Matter of Clifford J., 238 AD2d 244). Concur — Williams, J.P., Mazzarelli, Andrias, Lerner and Marlow, JJ.